Emeey, J.
It was the policy' of Massachusetts before the Separation, and lias been the policy of Maine since down to 1893, to allow towns to sub-divide themselves into school districts and apportion the school money to their districts for them to expend upon the schools within their limits.
In 1893, by ch. 216 of the statutes of that year, that policy was reversed. The school districts were abolished. The towns were ordered to take possession of all the district school houses, reimbursing the districts therefor, and to expend by its own officers the *519school money so as to give each part of the town as nearly as practicable school terms of equal aggregate length. Provision, however, was made by section 4 of that chapter that the corporate powers of school districts should continue so far as necessary to enforce rights and liabilities, and also, that any property held in trust by any school district for the benefit of the district should continue to be held and used according to the terms of the trust.
School district No. one, in Gorham, was created in the usual way by the town, and after the act of 1898 ch. 216, its district school houses were taken over by the town and paid for under the provisions of that act, the inhabitants of the district receiving the money through rebate on their 'town taxes. Now, however, the inhabitants of that particular territory claim to be still a school district, with the right to receive from the town a share of the school money to be expended by themselves upon schools within that territory as formerly. They base this claim on the proviso in the first section of the act of 1893, viz: “Provided, however, that school districts organized with special powers by act of the Legislature may retain such organization and special powers:”—and shall be entitled to a share of the school money to expend under its own direction.
District No. one, in Gorham, was not organized by any special or direct act of the legislature, but in 1889 two special acts were passed,—one (ch. 454) permitting the legal voters of that particular district to transfer a portion of its scholars to the model schools connected with the Normal school in the district;—the other (ch. 461) permitting the same district to accept, receive and hold property given to it in trust for educational purposes, and providing for the appointment by the district of trustees to hold and manage the fund. Under this last act property was given to the district in trust for educational purposes and was held by it under that act at the time the act of 1893, abolishing school districts, took effect.
The purpose of the act of 1893, as already stated, was to require the town to expend the school money by its own officers for the equal benefit of all portions of the town, instead of turning it over *520to districts to be expended by district officers. The language of tbe proviso does not in itself, nor when read in connection with the whole act, purport to except from this purpose or operation of the act, those districts upon which special powers have froto time to time subsequent to their organization been conferred by act of the legislature. Rights acquired and liabilities incurred under such special powers are expressly saved in all cases by § 4 of the Act of 1893. The benefit of the trust fund received by this district is also, by the same section, preserved to the inhabitants or scholars of the district.
The proviso in Section 1 of the act does not name districts endowed with, enjoying or exercising special powers by legislative favor, nor districts upon which special powers have been conferred by act of the legislature subsequent to their erection or beginning. The word used is “organized.”
The language implies a school district originally and specially created by legislative act, with special powers made a part of its organization, or at least special powers coeval with its organization. District No. one in Gorham was not so organized. Its special powers were not coeval with its organization but were conferred nearly a century afterward. It is not within the terms nor spirit of the proviso, and hence is not entitled to receive for its own expenditure any part of the town’s money raised for the support of schools.

jPetition dismissed with costs.